Citation Nr: 1710113	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  10-41 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to the service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel

INTRODUCTION

The Veteran served on active duty in June 1998, and from January 2002 to November 2002, and March 2003 to December 2003.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In August 2013, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  

In February 2014 and October 2016, the Board remanded the case to the RO for further development and adjudicative action.

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Hypertension did not have its onset during service or within the first post-service year, and hypertension is not otherwise related to any disease or injury in service, including a service-connected disability.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated; hypertension is not proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by September 2008 and February 2014 letters to the Veteran.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The issue was last adjudicated by the RO in a November 2016 supplemental statement of the case.  

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's service treatment records (STRs), personnel records, and VA treatment records have been associated with the record.  The Veteran has provided testimony at a hearing.  The Veterans Law Judge (VLJ) who conducted the hearing noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

The Veteran's claim was remanded by the Board in February 2014 and October 2016 to obtain outstanding records and to obtain adequate medical opinions.  There has been substantial compliance with the Board's remand directives.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Service Connection - Hypertension

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303.

Cardiovascular renal disease, to include hypertension, may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303 (b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

The Veteran's service treatment records are negative for any diagnosis, abnormal finding, or complaint indicating hypertension or a heart disorder.  

A May 2010 VA examination report notes that the Veteran's hypertension had its onset in 2008.  The examiner indicated that there was no history of myocardial infarction, hypertensive heart disease, heart rhythm disturbance, valvular heart disease, congestive heart failure or other heart disease.  The examiner did not provide an opinion as to whether there was any relationship between the Veteran's service and his hypertension.  

The Veteran was afforded another VA examination in April 2014.  The examiner noted that, per the Veteran's self-reported history, he first developed high blood pressure around 2006-2007 and subsequently began taking medication for hypertension.  

The examiner indicated that it would be mere speculation to opine whether or not the Veteran's current hypertension was caused or aggravated to any degree by his military service, PTSD, or the treatment thereof.  

The examiner provided the following rationale:

The [STR] is silent for any significant persistent elevation of blood pressure, treatments or hypertension diagnosis, including the [separation] exam dated 5 Sept 2003 on which the Veteran checked no to any blood pressure problem.  There is no current objective evidence that the Veteran's current hypertension is caused or aggravated to any degree by his military service.  

Although PTSD does contribute to temporary elevations of blood pressure and the medications such as bupropion may be associated with hypertensive episodes as a side effect in some small percentage of individuals, the current medical literature does not support a cause and effect relationship between PTSD and its medications and the development of any chronic hypertension condition.  

In an October 2016 addendum opinion, the examiner reiterated his previous opinion/rationale stated above, and added the following rationale:

In addition, although it is not possible to objectively determine from the currently available objective evidence the degree of additional contribution, if any, from the Veteran's PTSD and treatment during the pendency of his appeal, there is no current objective evidence that the Veteran's hypertension was aggravated to any degree beyond its natural progression by this PTSD and treatment during the pendency of the appeal.  

Having carefully reviewed the record, the Board concludes that service connection is not warranted for hypertension.  With respect to direct service connection, there is a lack of evidence of pathology in proximity to service or within years of separation; therefore, presumptive service connection is not warranted.  Likewise, continuity of symptomatology is not established for hypertension.  As outlined above, hypertension was not present during service, and was first diagnosed many years following service.  Thus, continuity is not shown.  

Moreover, the Veteran's own self-reported history is consistent with post-service onset of consistently high blood pressure several years following discharge from service, and the VA examiner in April 2014 confirmed that there is no objective evidence linking hypertension to service.  

For the purpose of secondary service connection, the Board observes that service connection has been granted for PTSD.  However, the Veteran has neither produced nor identified competent evidence establishing that his service-connected PTSD either caused or aggravated his hypertension.  The April 2014 examiner who also provided the addendum in October 2016 noted that PTSD does contribute to temporary elevations of blood pressure and medications such as bupropion may be associated with hypertensive episodes as a side effect in some small percentage of individuals, the current medical literature does not support a cause and effect relationship between PTSD, its medications, and hypertension.  Further, although the examiner first indicates that any opinion as to a relationship between the Veteran's PTSD and his hypertension would be based on mere speculation, he subsequently opined that there was no current objective evidence that the Veteran's hypertension was aggravated to any degree beyond its natural progression by this PTSD or the treatment therefore.  

The Veteran's representative argued in its post-remand brief that if service connection for hypertension could not be granted, then the Board should remand the matter again to get clarification regarding the October 2016 addendum.  However, the representative never explained why the October 2016 was unclear, and the Board finds the 2014 medical opinion with the October 2016 addendum adequate to decide the claim.  In this case, while the examiner indicated that an opinion as to likely etiology of the hypertension would be speculative at best, the same examiner specifically indicated that the record contained no objective evidence to support the Veteran's contentions; and, that the available medical literature likewise did not support the Veteran's contentions.  In essence, the rationale/opinion provided weighs against the claim.  

Where, as here, the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed conditions.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In this case, the examiner fully explained the evidence of record weighing against the claim, as noted in his opinion, and also indicated that there was no competent evidence of record to support the claim.  Given the examiner's rationale, the Board finds that reasonable medical professionals would not contradict these findings, and therefore a remand to attempt to obtain another opinion would be futile.  

Further, the Court has made clear that temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  In this case, the examiner acknowledged that PTSD does contribute to temporary elevations of blood pressure and the medications such as bupropion may be associated with hypertensive episodes as a side effect in some small percentage of individuals; however, "temporary elevations" and "episodes" clearly refer to flare-ups of the underlying condition, and this alone, does not provide sufficient evidence of an underlying permanent worsening of hypertension beyond the natural progression.  

The only evidence of record in support of the claim is the Veteran's own belief that his hypertension was caused or aggravated by his PTSD.  To the extent that the Veteran contends that his hypertension was caused or aggravated by PTSD, he is not competent to opine to such as he is not shown to have the necessary skill or qualifications to do so, as this is the type of medical question not capable of lay observation.  

The Board finds the most probative evidence of record to be the opinions by the competent VA health care provider in 2014 and 2016, as noted above.  Although the examiner stated that he could not provide the requested opinion without resorting to speculation, the Board finds that the examiner was able to affirmatively state that no objective evidence of record supported the Veteran's contentions; and, that the established medical literature relied upon by medical professionals likewise did not lend support to the Veteran's contentions.  Thus, the examiner provided an adequate rationale for why he was unable to link the hypertension with the PTSD with any degree of certainty.  Accordingly, the Board therefore finds that the examiner's opinion is adequate to fairly decide the claim.  

The grant of service connection requires competent evidence to relate the diagnosis to the Veteran's service or to a service-connected disability.  While the record demonstrates that the Veteran has hypertension, it does not contain persuasive evidence which relates the disability to any incident of service or to a service-connected disease or injury. 

For these reasons, the Board concludes that the claim of entitlement to service connection for hypertension must be denied.  The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for hypertension, to include as secondary to PTSD, is denied.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


